Citation Nr: 1031192	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  08-19 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a neck disorder, to include 
as secondary to service-connected degenerative disc disease, L1-
S1.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to July 
1994.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Offices (RO) in 
Wichita, Kansas.

In December 2008, the Veteran testified at a hearing before a 
Decision Review Officer sitting at the RO and, in April 2010, he 
testified at a Board hearing before the undersigned Acting 
Veterans Law Judge sitting at the RO.  Transcripts of both 
hearings are associated with the claims folder.

At the time of the Veteran's Board hearing, he submitted 
additional evidence consisting of medical treatises.  A waiver of 
agency of original jurisdiction (AOJ) consideration was received 
in connection with such evidence.  38 C.F.R.
§ 20.1304 (2009).  Therefore, the Board may properly consider the 
newly received evidence.  The Board further observes that, in May 
2010, the Veteran again submitted additional evidence consisting 
of treatment records.  He did not provide a waiver of AOJ 
consideration.  However, as the Veteran's claim is being 
remanded, the AOJ will have an opportunity to review the newly 
received documents such that no prejudice results to the Veteran.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran seeks entitlement to service connection for a neck 
disorder.  He contends that his current neck disorder is due to 
an in-service injury.  Also, in the Veteran's testimony at a 
hearing before the undersigned Acting Veterans Law Judge, he 
indicated that his service-connected lumbar spine disorder 
aggravates his neck disorder.  The Veteran stated that he has to 
sit awkwardly to relieve the pain in his low back and that this 
position places strain on his neck.  As such, he claims that 
service connection on a direct or secondary basis for a neck 
disorder is warranted.

The Veteran's service treatment records reveal that he was 
treated in May 1977 after a climbing accident.  Such records 
further report multiple complaints regarding pain in the cervical 
spine.  However, they do not reveal any diagnosis of or treatment 
for any cervical spine disorder.

The Veteran's post-service treatment records reveal that, after 
an X-ray examination in January 2005, the Veteran was diagnosed 
with retrolisthesis of C5, degenerative of the C5-C6 disc, and 
osteophytic changes at C5, C6, and C7.  Subsequently, in February 
2005, the Veteran was diagnosed with cervical spondylosis and 
degenerative disc disease in February 2005.  A magnetic resonance 
imaging (MRI) scan dated in February 2005 revealed degenerative 
osteoarthritis of the cervical spine, minimal posterior 
spondylolisthesis of C5 over C6, disc protrusion at level of C5-
C6, C6-C7, and C7-T1.  No spinal canal stenosis, neural vertebral 
foramina are patent, cervical cord appeared unremarkable, 
vertebral heights and signal intensities were within normal 
limits.  The Veteran has been consistently treated for a neck 
disorder since 2005; however, the post-service treatment records 
do not reveal any opinion regarding the etiology of the Veteran's 
disorder.

The Veteran has reported that he received treatment from Drs. 
H.L. and A. in regard to his neck disorder.  Review of the claims 
file does not reveal any records regarding the Veteran's 
treatment by Dr. H.L. or Dr. A.  In addition, review of the 
claims file reveals that the Veteran receives continuing care for 
his neck disorder at the Munson Army Health Center; however, 
there are no treatment records associated with the claims folder 
from the Munson Army Health Center dated after May 2009.  VA is 
required to make reasonable efforts to help a claimant obtain 
records relevant to his claim, whether or not the records are in 
Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 
C.F.R. § 3.159(c)(1) (2009).  Accordingly, attempts must be made 
to obtain the Veteran's outstanding treatment records.  
Additionally, since the Veteran's claim is being remanded, 
updated VA treatment records compiled since April 2008 should be 
obtained for consideration in his appeal.  See 38 C.F.R. § 
3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Board notes that the Veteran was afforded VA Compensation and 
Pension examinations regarding the etiology of his neck disorder 
in May 2008 and April 2009.  The examiners rendered the opinion 
that the Veteran's neck disorder was less likely than not related 
to his in-service accident and more likely than not due to time 
and his age.  However, the examiners did not render an opinion 
regarding whether the Veteran's neck disorder was caused or 
aggravated by the Veteran's service-connected lumbar spine 
disorder.  The Board notes that once VA undertakes the effort to 
provide an examination when developing a service-connection 
claim, even if not statutorily obligated to do so, it must 
provide an adequate one or, at a minimum, notify the claimant why 
one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  As such, the Board finds that a remand is 
warranted in order to afford the Veteran another VA examination 
so as to obtain an opinion to be rendered regarding whether the 
Veteran's neck disorder is caused or aggravated by his lumbar 
spine disorder.

Additionally, the Veterans Claims Assistance Act of 2000 (VCAA) 
and implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  As the Veteran has not 
been provided with notice with respect to the secondary aspect of 
his service connection claim, a remand is necessary to provide 
the Veteran with proper VCAA notice.

As indicated in the Introduction, following the issuance of the 
January 2009 supplemental statement of the case, the Veteran 
submitted additional evidence without a waiver of AOJ 
consideration.  Therefore, in readjudicating the Veteran's claim, 
the entirety of the evidence of record, to include any evidence 
received since the January 2009 supplemental statement of the 
case, should be considered.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with 
proper VCAA notice that informs him of the 
evidence and information necessary to 
establish his claim for service connection 
for a neck disorder as secondary to his 
service-connected lumbar spine disorder.

2.  Attempt to obtain VA medical records 
pertaining to the Veteran that are dated 
since April 2008.  All reasonable attempts 
should be made to obtain such records.  If 
any records cannot be obtained after 
reasonable efforts have been made, issue a 
formal determination that such records do 
not exist or that further efforts to 
obtain such records would be futile, which 
should be documented in the claims file.  
The Veteran must be notified of the 
attempts made and why further attempts 
would be futile, and allowed the 
opportunity to provide such records, as 
provided in 38 U.S.C.A. § 5103A(b)(2) and 
38 C.F.R. § 3.159(e).

3.  Contact the Veteran and request that 
he identify the names, addresses and 
approximate dates of treatment for all 
health care providers, VA and private, who 
may possess additional records pertinent 
to his claim, including Dr. H.L. at the 
University of Kansas Medical Center, Dr. 
A, and the Munson Army Health Center.  
After obtaining any authorization 
necessary, attempt to obtain and associate 
with the claims folder any medical records 
identified by the Veteran.  All reasonable 
attempts should be made to obtain such 
records.  If any records cannot be 
obtained after reasonable efforts have 
been made, issue a formal determination 
that such records do not exist or that 
further efforts to obtain such records 
would be futile, which should be 
documented in the claims file.  The 
Veteran must be notified of the attempts 
made and why further attempts would be 
futile, and allowed the opportunity to 
provide such records, as provided in 38 
U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 
3.159(e).

4.  After completing the above development, 
arrange for the Veteran to undergo an 
appropriate VA examination to determine the 
nature, extent, onset, and etiology of any 
neck disorder found to be present.  The 
claims folder should be made available to 
and reviewed by the examiner.  The examiner 
should indicate in his/her report whether 
or not the claims file was reviewed.  All 
indicated studies should be performed, and 
all findings should be reported in detail.  

The examiner should comment on the 
Veteran's report of in-service injury, and 
opine as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that any neck disorder found 
to be present is related to or had its 
onset during service, and particularly, to 
his in-service injury and complaints of 
cervical pain.  In rendering the opinion 
the examiner must comment upon the reports 
of examinations dated in May 2008 and April 
2009.  The rationale for all opinions 
expressed should be provided in a legible 
report.

The examiner should also opine as to 
whether it is at least as likely as not 
that any neck disorder found to be present 
is secondary to or permanently aggravated 
by the service-connected lumbar spine 
disorder.  If the examiner determines that 
a there has been aggravation as a result of 
the lumbar spine disorder, the examiner 
should report the baseline level of 
severity of the cervical spine disorder 
prior to the onset of aggravation, or by 
the earliest medical evidence created at 
any time between the onset of aggravation 
and the receipt of medical evidence 
establishing the current level of severity.  

In offering any opinion, the examiner must 
consider the full record, to include all 
lay statements of record regarding the 
incurrence of the Veteran's claimed 
disorders and the continuity of 
symptomatology.  The rationale for any 
opinion offered should be provided.  

5.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's claim should be 
readjudicated based on the entirety of the 
evidence, to include evidence received 
since the issuance of the January 2009 
supplemental statement of the case.  If 
the claim remains denied, the Veteran and 
his representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.


Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The Veteran 
need take no action until so informed.  The purpose of this 
REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


